                                          Case 4:20-cv-04482-DMR Document 38 Filed 04/28/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        POP TOP CORP,
                                   7                                                        Case No. 20-cv-04482-DMR
                                                       Plaintiff,
                                   8
                                                v.                                          ORDER TO SHOW CAUSE
                                   9
                                        RAKUTEN KOBO INC.,                                  Re: Dkt. No. 36
                                  10
                                                       Defendant.
                                  11

                                  12          On April 20, 2021, the court ordered Plaintiff Pop Top Corp. to comply with Civil Local
Northern District of California
 United States District Court




                                  13   Rule 79-5 and file an administrative motion to file under seal portions of its brief in opposition to

                                  14   Defendant’s motion for summary judgment (Docket No. 30) by no later than April 26, 2021.

                                  15   [Docket No. 36.] No such motion has been filed. Therefore, by no later than May 3, 2021,

                                  16   Plaintiff shall show cause why it should not be sanctioned for failing to comply with the court’s

                                                                                                                 ISTRIC
                                                                                                             ES D
                                  17   April 20, 2021 order.
                                                                                                            T          TC
                                  18                                                                      TA
                                                                                                                                 O
                                                                                                     S




                                                                                                                                  U
                                                                                                    ED




                                                                                                                                   RT
                                  19          IT IS SO ORDERED.
                                                                                                                         DERED
                                                                                                UNIT




                                                                                                                 O OR
                                  20   Dated: April 28, 2021                                             IT IS S                         R NIA
                                                                                        ______________________________________
                                  21
                                                                                                     Donna M. Ryu
                                                                                                                       Ryu
                                                                                                                nna M. Judge
                                                                                                NO




                                                                                                            DoMagistrate
                                                                                                  United States
                                                                                                          Judge
                                                                                                                                         FO


                                  22
                                                                                                  RT




                                                                                                                                     LI




                                  23
                                                                                                         ER
                                                                                                    H




                                                                                                                                 A




                                                                                                              N                      C
                                  24                                                                              D IS T IC T   OF
                                                                                                                        R
                                  25

                                  26
                                  27

                                  28
